   Case 4:20-cv-00072-RSB-CLR Document 35 Filed 04/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 MORTIMER FAMILY FUNERAL HOME,
 LLC; MORTIMER FUNERAL HOME, INC.;
 ROBERT BOWLES MORTIMER, JR.; and
 JOHN ARTHUR MORTIMER, II,

                Plaintiffs,                                CIVIL ACTION NO.: 4:20-cv-72

        v.

 JOHNSON CONSULTING GROUP d/b/a
 JCG CAPITAL, LLC; FIRST CHATHAM
 BANK; OPULENCE PROTECTION d/b/a
 SBA PROTECTION; RADAR LENDER
 SERVICES, LLC; JOHN AND JANE DOES
 1-10,

                Defendants.

                                           ORDER

       Before the Court is the parties’ Stipulation of Dismissal With Prejudice filed on January 17,

2020, prior to the transfer of the case to this Court. (Doc. 19.) Having considered the Stipulation,

which was signed by counsel for all parties who have appeared, and pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES, with prejudice, all claims of Plaintiffs

against Defendant Johnson Consulting Group, Inc. The Clerk is hereby directed to TERMINATE

Johnson Consulting Group, Inc. as a Defendant in this case. All other claims in the case shall

remain pending before the Court.

       SO ORDERED, this 24th day of April, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
